DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 12/08/2020.
	Claims 1, 4-20 are pending in this action. Claims 1, 4-5, 9 and 15-16 are currently amended. Claims 2-3 have been cancelled.
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1 and 4-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

6. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0082761 A1) in view of  Zhang (US 2016/0247445 A1) and further in view of Yoon et al. (US 2014/0176625 A1; hereinafter Yoon).

Regarding claim 15, Kim (Figs. 1 and 4) discloses a method, comprising:
determining, via a processor (processor 200, par [0027]), an average picture level (APL) for a pixel in a picture frame of a plurality of rows of pixels in a display during a frame of image data (par [0058-0059] and [0074]);
determining, via the processor (processor 200, par [0027]), a voltage value (VREG) for the pixel based on a brightness level associated with the display (peak luminance associated with the display) and the average picture level  (APL); see[0048-0049] and [0055-0059], wherein the voltage value is configured to compensate for one or more effects on the display due to a current-resistance (IR) drop associated with the row of pixels (par [0055-0059]); and
adjusting, via the processor (processor 200, par [0027]), a voltage adjustment circuit (gamma source  voltage generation portion 250) based on the voltage value (VREG), wherein the voltage adjustment circuit is configured to provide a plurality of voltage outputs to a gamma circuit coupled to a display driver circuit ([0056] discloses “levels of the gamma voltages GMA may be proportional to a level of the high-potential gamma source voltage VREG, and the gamma voltages GMA may be adjusted as the high-potential gamma source voltage VREG may be adjusted”; thus number of voltages VREG are generated from circuit  250 output to a gamma circuit 140 coupled to a display driver circuit 120 as shown in Figs.1 and 4) , and wherein the display driver circuit is configured to render the frame of the image data via the display (par [0054]-[0056]).
Kim teaches an average picture level (APL) for a pixel in a picture frame. Kim does not explicitly teach an average picture level (APL) for a pixel in a row of pixels of a plurality of rows of pixels in a display. Zhang teaches an average picture level (APL) for a pixel in a row of pixels of a plurality of rows of pixels in a display ([0073-0075] disclose average luminance compensation information for a pixel (e.g. R) is obtained by employing the average of group of pixels in the (i)th row and (i+1)th row).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim with Zhang’s feature of determining, via the processor, an average picture level for a pixel in a row of pixels of a plurality of rows of pixels in a display to that the compensation of high quality is achieved for each of the pixels.

Kim and Zhang do not teach a brightness level associated with the frame of the image data.
Yoon (Fig. 4) teaches a brightness level (peak luminance) associated with the frame of the image data (par [0050-0053]).
.

7.	Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, Yoon and further in view of Cho et al (US 2016/0163258; hereinafter Cho) 

Regarding claim 16, Kim, Zhang and Yoon disclose the method of claim 15.  Kim further teaches:
determining, via the processor (processor 200, par [0027]), a weight factor  (compensation value α) for the pixel based on a position of the pixel in the row of pixels, [0089-0091]), wherein each row of the plurality of rows is associated with a respective current-resistance (IR) drop (par [0070-0071] and [0093-0094]);
determining, via the processor (processor 200, par [0027]), the voltage value based on the brightness level (compensation value), the frame-based average picture level (APL).
Kim does not teach:
determining, via the processor, a frame-based average picture level for the pixel based on the average picture level for the pixel associated with the frame of the image data and an additional average picture level for the pixel associated with a previous frame of the image data.
(Fig.2B) teaches:
determining, via the processor (210-230), a frame-based average picture level for the pixel based on the average picture level for the pixel associated with the frame of the of image data (current frame) and an additional average picture level for the pixel associated with a previous frame of the image data (previous frame) ([0050-0052]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim, Zhang and Yoon with Cho’s feature of determining, via the processor, a frame-based average picture level for the pixel based on the average picture level for the pixel associated with a the frame of the image data and an additional average picture level for the pixel associated with a previous frame of the image data, and therefore flicker is less likely to be visually recognized.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, Yoon and further in view of Kim et al. (US 2003/0058211 A1; hereinafter Kim’211).

Regarding claim 17, Kim, Zhang and Yoon disclose the method of claim 15. However, Kim, Zhang and Yoon do not teach wherein the determining the voltage value comprises extracting the voltage value from a lookup table organized with respect to a plurality of brightness levels and a plurality of average picture levels.
Kim’211 teaches wherein the determining the voltage value comprises extracting the voltage value (data voltage, par [0033]) from a lookup table (lookup table 114, par [0069]) organized with respect to a plurality of brightness levels and a plurality of average picture levels ([0069-0070]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim, Zhang and Yoon with Kim’211’s feature extracting the voltage value from a lookup table organized with respect to a plurality of brightness levels and a plurality of average picture levels, and therefore brightness pattern for each frame is optimized and time-averaged.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, Yoon and Kim’211and further in view of  Fujii (US 2016/0307511 A1).

Regarding claim 18, Kim, Zhang and Yoon disclose the method of claim 15. 
However, Kim, Zhang and Yoon do not teach wherein the determining the voltage value comprises:
extracting at least two voltage values from a lookup table organized with respect to a plurality of brightness levels and a plurality of average picture levels.
Kim’211 teaches extracting at least two voltage values (data voltage, par [0032] [0033]) from a lookup table (lookup table 114, par [0069]) organized with respect to a plurality of brightness levels and a plurality of average picture levels.
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim, Zhang and Yoon with Kim’211’s feature extracting at least two voltage values from a lookup table organized with respect to a 
Kim, Zhang, Yoon and Kim’211 do not teach interpolating the voltage value based on the at least two voltage values.
Fujii teaches interpolating the voltage value based on the at least two voltage values (par [0065]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim, Zhang, Yoon and Kim’211 with Fujii’s feature interpolating the voltage value based on the at least two voltage values, and therefore provide higher performance and higher speed.

10.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, Yoon and further in view of Okuzono (US 6727874).

Regarding claims 19-20, Kim, Zhang and Yoon disclose the method of claim 15. 
However, Kim, Zhang and Yoon do not teach wherein the voltage adjustment circuit comprises a resistor ladder recited in claim 19 and a multiplexer in claim 20.
Okuzono (Figs .12-13) teaches wherein the voltage adjustment circuit (43) comprises a resistor ladder (311-31255) and a multiplexer (30).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Kim, Zhang and Yoon with Okuzono feature .

Allowable Subject Matter
11. 	Claims 1 and 4-14 are allowed.
Claim 1 is allowed since the prior art of records, either singularly or in combination, fail to anticipated or render the limitation “determine a second weight factor to apply to the pixel data value based on a second position of a first column in which the pixel resides with respect to a plurality of columns in the display, wherein each column of the plurality of columns is associated with a current-resistance (IR) drop across the display, and wherein the second weight factor is determined based on an additional respective IR drop associated with the first column; generate a weighted pixel data value based on the first weight factor, the second weight factor, and the pixel data value; and send the weighted pixel data value to a display driver circuit configured to render the image data via the display”.

	Claim 7 is allowed since the prior art of records, either singularly or in combination, fail to anticipated or render the limitation “determining, via the processor, a gain value for a pixel data value that corresponds to the pixel based on a brightness level associated with the display and the average picture level, wherein the gain value is configured to compensate the pixel data value for a current-resistance (IR) drop associated with the row of pixels”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691     


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691